UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6224



JEFFREY DAVID BARNES,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, Virginia Department
of Corrections; RONALD ANGELONE, Director, VA
Department of Corrections; LISA EDWARDS; LEE
SULLIVAN, Safety Specialist, Dillwyn Correc-
tional Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-918-7)


Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey David Barnes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey David Barnes appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint

and denying his motion for summary judgment.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Barnes v Virginia, No. CA-99-918-7 (W.D. Va. Jan. 28,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2